DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 7/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 recite the limitation "the first photonic integrated circuit device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0295943 to Tan.
 	Tan shows the following.
 	Claim 1. (Currently Amended) A method of manufacturing a semiconductor device (¶0045), the method comprising; comprising: forming a grating coupler 104s (fig. 2) over a substrate 101; after the forming the grating coupler, covering the grating coupler with a dielectric material 107 (108 and 109: fig. 4B, 6 and 7); after the covering the grating coupler, removing a portion of the dielectric material 108 (see fig. 7) a first photonic integrated circuit device to form an opening as an optical pathway to the grating coupler within the first photonic integrated circuit device (fig. 7-10: ¶0046), ; filling the opening with a fill material (interconnection); and forming a first redistribution layer over the fill material.  
 	Claim 2. (Original) The method of claim 1, further comprising: forming a through via on a carrier substrate (fig. 24: vias for 2414s and 2408s, see also ¶0045 for optoelectronic device); placing the first photonic integrated circuit device  adjacent to the through via on the carrier substrate; and encapsulanting the through via and the first photonic integrated circuit device with an encapsulant (see¶0004, 0036, and 0037), wherein the forming the first redistribution layer forms the first redistribution layer over the fill material.  
 	Claim 3. (Original) The method of claim 2, further comprising, prior to the forming the first redistribution layer, planarizing the fill material, the through via, and the encapsulant.  Fig. 3, 6, 8, and 9.
 	Claim 4. (Original) The method of claim 3, further comprising forming a second redistribution layer on an opposite side of the first photonic integrated circuit device from the first redistribution layer.  See ¶0112: …three or more substrates are interconnected by way of the interposer 2400.
 	Claim 5. (Original) The method of claim 4, further comprising attaching a first electronic integrated circuit 2402 (fig. 24) to the first redistribution layer.  
 	Claim 6. (Original) The method of claim 1, wherein the fill material comprises polyimide.  See ¶0047
 	Claim 7. (Currently Amended) A semiconductor device comprising: a first photonic integrated circuit, the first photonic integrated circuit comprising: a semiconductor substrate; a waveguide (see ¶0057: silicon dioxide material 104) formed within the semiconductor substrate; a grating coupler formed within the semiconductor substrate; a fill material overlying the grating coupler; and external contacts with top surfaces planar with top surfaces of the fill material; and a redistribution layer overlying the fill material and the external contacts.  
 	Claim 8. (Original) The semiconductor device of claim 7, further comprising an encapsulant surrounding the first photonic integrated circuit.  See fig. 24: metal connection device 2408 is surrounded by encapsulant.
 	Claim 9. (Original) The semiconductor device of claim 8, further comprising through vias extending from a first side of the encapsulant to a second side of the encapsulant.  See fig. 24: vias 2410.
 	Re claims 10 and 12, Fig. 24: different circuit are bonded to metallization layers.
 	Claim 11. (Original) The semiconductor device of claim 9, further comprising a first semiconductor die located within the encapsulant.  See ¶0067 and fig. 24.
	Claim 14. (Original) The semiconductor device of claim 7, wherein the fill material is polyimide.  See ¶0047
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0372676 to IIDA et al.
 	Claim 15. A semiconductor device comprising: a photonic integrated circuit comprising: a first waveguide WG (fig. 8) over a substrate; and a second waveguide WG at least partially over the first waveguide; and a redistribution layer (OR, OM) overlying the second waveguide, an encapsulant IF, IL2 encapsulating the photonic integrated circuit, wherein the second waveguide extends at least partially over the encapsulant; and the redistribution layer having a surface that is co-planar with a surface of the second waveguide.
 	Claim 16. The semiconductor device of claim 15, further comprising through vias (M1b-M6b) extending through the encapsulant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0295943 to Tan in view of USPUB 2019/0250326 to May et al.
 	Tan discloses every aspect of claimed invention except for the optical fiber.  May shows a general teaching of utilizing optical fiber in a semiconductor module.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the optical fiber in a semiconductor module as shown in May as needed for the purpose of transmitting optical signal.  It is clear this would improve the device.
 	Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0372676 to Iida et al in view of USPUB 2018/0052281 to Kuo et al.
 	Re claims 17-20, lida discloses every aspect of claimed invention except for the first semiconductor die located within the encapsulant. Kuo shows a general teaching of utilizing the semiconductor die 32 located within the encapsulant 42 (fig. 9) for the purpose of providing protection from the outer environment. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Iida’s device to include the first semiconductor die located within the encapsulant as shown in Kuo for the purpose of providing protection from the outer environment. Itis clear this would improve the device.
 	Re claim 18, lida further shows a second redistribution layer PAD located on an opposite side of the first semiconductor die than the redistribution layer.
 	Re claims 19-20, Iida discloses every aspect of claimed invention except for the claimed material. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Tida’s device to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883